Order entered June 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01385-CR

                               RAMON MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-61013-S

                                            ORDER
       The Court REINSTATES the appeal.

       On May 20, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On June 2, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the May 20, 2015 order

requiring findings.

       Court reporter Debi Harris did not include State’s Exhibit nos. 1, 2, 3, and 8, DVDs, with

the record she filed. Therefore, we ORDER court reporter Debi Harris to file, within SEVEN

DAYS of the date of this order, a supplemental record with State’s Exhibit nos. 1, 2, 3, and 8.

       Appellant’s brief is due by July 27, 2015.
        We DIRECT the Clerk to send copies of this order to Debi Harris, court reporter, and to

counsel for all parties.

                                                   /s/    ADA BROWN
                                                          JUSTICE